Citation Nr: 9917917	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon


THE ISSUES

Entitlement to service connection for a low back disorder as 
secondary to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant, and her father


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from February 1981 to May 
1981.

This appeal arose from a September 1995 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for a low back disorder as secondary to a service-
connected right knee disability.  The veteran's November 1995 
statement was construed as a notice of disagreement (NOD).  
The veteran's March 1996 VA Form-9, substantive appeal, 
included a request for a Travel Board hearing that was later 
clarified to be a request for an RO personal hearing.

The Board of Veterans' Appeals (Board) notes that the issue 
of entitlement to service connection for major depression as 
secondary to service-connected right knee disability 
originated with an April 1997 claim that was included on a VA 
Form-9 that set forth a request for a Travel Board hearing.  
However, subsequent RO development and adjudicative actions, 
including a December 1998 RO Reviewing Officer's decision, 
resulted in a grant of service connection for major 
depression as secondary to general medical conditions, and an 
evaluation of 70 percent.  This decision represents a 
complete grant of a claimed benefit, and, therefore, removes 
this issue from appellate review.


FINDINGS OF FACT

1.  It is not claimed or shown that a back disability was 
present in service, manifest to any degree within one year 
thereafter or that a current back disability is causally 
related to disease or injury in service.

2.  There is no competent medical evidence of record 
demonstrating that there is a causal relationship between the 
veteran's back disability and the service-connected right 
knee disability. 


CONCLUSION OF LAW

The claim for service connection for a back disability as 
secondary to a service connected disability is not well 
grounded.   38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  To establish a well grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

BACKGROUND

The veteran established service connection for a right knee 
disability by RO rating action of June 1992.

Service medical records reveal no treatment or diagnoses 
referable to a back disorder.

The veteran submitted a July 1995 claim of service connection 
for back pain as secondary to her service-connected right 
knee disability.

A VAMC Boise report reveals a July 21, 1995 admitting 
diagnosis of acute back and a discharge date of July 1995.  A 
related July 1995 VAMC outpatient report reveals the 
veteran's complaint of back pain after falling over her dog, 
and an assessment of acute low back pain.

A VAMC Boise report of hospitalization from July 21, 1995 to 
July 24 1995 includes diagnoses of L5, S1, disc herniation, 
acute; and history of chronic low back pain and spinal 
stenosis.  The veteran reported that she noted low back pain 
after turning over in her bed.  During the course of 
hospitalization, the veteran was assessed as having new 
neurologic findings consistent with L5-S1 disc herniation. 
The veteran was transferred to the Seattle VAMC neurosurgery 
service, under the care of Dr. Avalina.

The veteran's father submitted a December 1995 statement that 
referenced the veteran's job related difficulties and 
expressed his opinion that her service- connected knee 
disability caused her back disability. 

Dr. Hurty, a VA physician assistant, submitted an April 1996 
statement noting that the appellant first reported left knee 
and buttocks pain in September 1994 after sleeping.  In 
September 1995, the claimant reported her right knee pain 
seemed worse after her disc extrusion.  It was believed that 
the use of a crutch and left leg numbness may have caused her 
to put more pressure on the right knee, thus increasing 
discomfort.  The statement referenced, in pertinent part, CT 
scans in December 1994 and June 1995 that did not show 
surgical lesion; and a July 1995 diagnoses of acute L5/S1 
disc extrusion which required surgical repair.

VAMC Boise outpatient treatment reports covering a period of 
treatment from September 1995 to August 1996 include 
diagnoses that are referable to low back disability; follow-
up treatment with VAMC Seattle, WA, and a July 1995 lumbar 
disc compression procedure during this time frame.

A VAMC Seattle report of hospitalization from July 24, 1995 
to July 31, 1995 reveals a discharge diagnosis of L5/S1 disc 
extrusion; and secondary diagnoses of history of chronic low 
back pain.  Noted operations included a July 27, 1995 
bilateral partial L5 laminectomy and L5/S1 discectomy; and a 
July 28, 1995 MRI of the lumbar spine and peripheral nerves.  
CT myelogram of the lumbar spine.  Pertinent background 
notations included a December 1994 CT scan that showed L5/S1 
herniated nucleus pulposus; a follow-up May 1995 CT without 
change; and the reported onset of progressive bilateral lower 
extremity pain one week prior after sitting up in bed during 
which time the veteran heard a snap in her lower back.  MRI 
findings are noted.

A VAMC printout, in pertinent part, reveals a July 1995 
diagnosis of lumbar disc displacement and spinal stenosis-
lumbar; and a November 1995 magnetic resonance imaging (MRI) 
that revealed status post L5 laminectomies, with scarring; no 
recurrent disk herniation; moderate stenosis at L4-L5 from 
congenitally narrow canal and mild circumferential disk 
bulge; and bilateral L5-S1 facets that were slightly 
subluxated.

In an August 1996 statement, the claimant reported that while 
she was doing exercise prescribed by VA, she had a "pop 
(herniated disc that exploded[)]."   

The veteran provided sworn testimony at her September 1996 RO 
personal hearing.
The veteran stated that after sleeping on her couch she went 
to the doctor because she couldn't get off the couch, and 
after doing exercises for a year she felt a pop on her back 
that she thought was a herniated disc.  Transcript (T.) at 2-
3.  The veteran indicated that she had no back problems 
during service; she was only treated by VA physicians, except 
for her Social Security claim; and that use of a cane caused 
back problems that led to July or August 1995 surgery.  T. at 
4-5.

The RO submitted October 1996 and January 1997 letters to the 
Social Security Administration (SSA).  

On June 1997 the RO received SSA disability findings.  Noted 
records included a January 1996 disability determination that 
began on May 28, 1995, with a diagnosis of back (discogenic 
and degenerative); and findings from a "Vocational 
Rehabilitation Disability Exam" that was received on January 
1996 at the "VRS/DDS."  Pertinent diagnosis included status 
post left L5-S1 herniated disc with significant residual 
radiculopathy post decompression; and probable cauda equina 
syndrome with significant permanent residual disability.

The veteran provided sworn testimony at her June 1997 RO 
personal hearing.
The veteran stated that she slept on her couch due to her 
service-connected right knee disability, and one morning she 
felt pain after sleeping on her couch.  Transcript (TT.) at 
2-3.  The veteran reported that she never had prior problems 
with her back.  TT. at 3.  She was asked if any medical 
provider had told her that her back disability was related to 
her knee disability and she responded that two physician's 
assistants and one surgeon had so informed her, but that one 
physician's assistant told her, in substance, that she would 
not write down that opinion.  T. at 5.

On October 1997 the RO received additional VAMC Boise 
treatment reports from March 1996 to August 1997 that 
included treatment for unrelated disorders and the veteran's 
continued complaints of low back pain.

The veteran underwent an August 1997 VA examination during 
which time the physician noted that the examination was 
conducted without the benefit of medical records or X-rays at 
the time of examination.  The veteran complained of tailbone 
pain.  Pertinent examination findings included a 9 centimeter 
midline lumbar incisional scar; symmetrical cervical, dorsal 
and lumbar spine; no hypertrophy or spasm; reported low back 
pain made worse by axial loading of the top of the head and 
axial loading over the shoulders; en block rotation of lower 
back reproduced low back pain; percussion and light palpation 
did not produce pain; and additional findings were noted.  
The examiner reference radiographic results from August 1997 
that revealed very mild disc space narrowing of L5, S1.  In 
pertinent part, noted diagnoses included L5, S1, disc 
herniation; status post L5, S1, disc excision.  The examiner 
noted that the veteran's back disorder is not due to her 
right knee disorder.  There was a lot of functional pain 
behavior during examination.  The examiner further noted that 
spinal stenosis is not in any way connected with a prior 
history of patellofemoral chondromalacia.  The examiner again 
noted the absence of medical records, but reiterated the 
opinion that the L5, S1, disc herniation could not be 
connected with the reported chondromalacia.

The RO received a VAMC Seattle report of hospitalization from 
October 21, 1997 to October 31, 1997, which referenced 
operative procedures of re-exploration left L5 laminotomy, 
left L5-S1 discectomy; lumbar myelogram; and CT scan lumbar 
spine with contrast post-myelogram.  The April 1997 onset of 
recurrent low back pain and left lower extremity pain was 
noted.  An outpatient MRI revealed a recurrent herniated 
nucleus pulposus and was the basis for further evaluation.  
The veteran was evaluated preoperatively with a lumbar 
myelogram and CT scan.  Subsequently the October 1997 
operative procedure as described the veteran's hospital stay 
was benign and she was discharged on October 31, 1997.  The 
related discharge summaries and progress notes from July 1995 
to October 1997 are also of record.

The veteran underwent an August 1998 VA examination, during 
which time the examiner noted his orthopedic examination of 
the veteran on August 1997, and his review of the veteran's 
claims folder, in conjunction with his present examination.  
The examiner noted the history related to the veteran's 
service connected right knee disability and the onset of an 
acute episode of back pain on July 1995.  The examiner noted 
that history clearly indicates that the veteran's back popped 
while she was turning in bed on July 21, 1995.  The examiner 
then referenced prior surgeries that he was aware of, and the 
surgical records that were not on file today, as well as 
documentation of history and physical examinations during 
1994 and 1995.  The examiner noted his findings upon 
examination.  Pertinent diagnoses included L5, S1, disc 
disruption with onset on July 21, 1995; and status post 
lumbar decompressive procedure in 1996 and 1997 related to 
the disc disruption.  The examiner noted that the veteran's 
service and development of chondromalacia of the right knee 
was not in any way related to her lower back condition.  The 
examiner further noted that in fact, the medical evidence 
indicates clearly that her current episode of back pain began 
in July 21, 1995 resulting in surgeries in 1996 and 1997.  
There is no relationship on a more probable or not basis.  

The examiner further noted that as to whether it is at least 
as likely as not that the lower back disorder is due to the 
right knee disorder, and then noted that his opinion was on a 
more probable than not basis and answered no.  The physician 
indicated that these are two separate conditions.  There was 
clear evidence in the medical record when the acute episode 
of back pain began; the fact that the veteran has some 
chondromalacia in her knees does not then result in stresses 
placed on her back.

On December 1998 additional VAMC records were added to the 
record, most, of which pertained to work-ups and diagnoses 
for a July 1998 cold cone biopsy procedure. 


ANALYSIS

Initially, the Board notes that it is essentially not 
contended nor shown that a chronic low back disorder was 
neither present in service, nor within applicable presumptive 
periods after service discharge.  Thus, the Board finds that 
the veteran's claim cannot be service-connected on the basis 
of chronicity, as the record reveals no chronic disability 
during service, or within applicable presumptive periods.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Nor is there any competent medical evidence linking a current 
low back disability to disease or injury in service.  Rather, 
the determinative question in this case is whether the 
veteran's post-service low back disability was caused by or 
aggravated by her service connected right knee disability.  

The issue as to entitlement to service connection for the 
veteran's post-service disability of record on a secondary 
basis ultimately turns upon what the competent medical 
evidence establishes as to objective manifestations and 
causation.  The Board is specifically tasked by law to weigh 
the probative value of both the lay and the medical evidence 
of record.  See Van Slack v. Brown, 5 Vet. App. 499 (1993); 
Harder v. Brown, 5 Vet. App. 183 (1993); Guerrieri v. Brown, 
4 Vet. App. 467 (1993); Sanden v. Derwinski, 2 Vet. App. 97 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Court has held that when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board again notes that service connection for a right knee 
disability was established by RO rating action of June 1992.  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 
(1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

To establish a well grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

The Board finds that the veteran's claim is not well 
grounded.  If the veteran fails to submit evidence in support 
of a plausible claim, the VA is under no duty to assist the 
veteran in the development of his claim.  See Grottveit at 
93.  Furthermore, a claim that is not well grounded must be 
denied.  See 38 U.S.C.A. § 7105(d)(5) (West 1991); See also 
Edenfield v. Brown, 8 Vet. App. 384 (1995); Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board further finds that 
the RO discharged the duty to assist.  There is no indication 
of the existence of any pertinent evidence that has not been 
obtained or requested, and the veteran has been provided with 
two VA examinations.   

The positive evidence in support of the claim for secondary 
service connection for the veteran's low back disability on a 
secondary basis includes her lay assertions and statements 
submitted by her father relative to their assertions that her 
current low back disability was caused or aggravated by her 
service-connected disability.  However, while the appellant, 
and her father, are competent to describe events or symptoms 
perceptible to a lay parties, they are not shown to possess 
any medical expertise and thus their evidentiary assertions 
are not competent to establish a causal relationship between 
her current back disability and her service-connected right 
knee disability.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The appellant also alleged at her June 1997 hearing that 
three medical providers told her they believed her service-
connected knee disability is causally related to her back 
disability.  The Board must point out to the appellant that 
the Court has held:

. . . that the connection between what a 
physician said and the layman's account of 
what he purportedly said, filtered as it was 
through a layman's sensibilities, is simply 
too attenuated and inherently unreliable to 
constitute 'medical' evidence.

Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  The Court 
went on to hold that under 38 U.S.C.A. § 5103(a), VA had a 
duty to inform a claimant as to how to complete an 
application for benefits.  Id. at 77-80.  The December 1998 
decision review officer decision expressly advised the 
claimant of the need to submit competent medical evidence of 
a relationship between the service connected disability and 
the back disability.  The Board finds this discharged any 
obligation under 38 U.S.C.A. § 5103(a).  If it did not, she 
is so advised that she must obtain such an alleged opinion 
from one of these providers and submit it into the record.  
The Board must further point out that the RO has requested 
all of the treatment records pertaining to the back 
disability that the appellant has identified.  None of them 
contain such an opinion.  By the appellant's own account, one 
of the medical providers who allegedly expressed such an 
opinion refused to write it down.  The Board finds that the 
actions taken by the RO exceed the requirements of merely 
informing the claimant of how to complete an application.  
Accordingly, the Board finds no basis for any further 
development or action with respect these assertions.

In contrast to this positive evidence, the Board finds the 
record contains negative evidence of considerably more 
quantity and quality.  This negative evidence goes to the 
fundamental overall question of whether the service-connected 
knee disability produces manifestations that make the claims 
of the onset of low back problems due to this knee disability 
plausible, and the equally basic but more specific question 
of whether the service-connected knee disability actually 
caused the herniated disc that resulted in additional lower 
extremity problems in question here.

The record in this case includes VA examinations in August 
1997, and August 1998, as well as numerous VA outpatient 
reports, that all fail to disclose a relationship between the 
appellant's back disability and her service connected 
disability.  Further, during both VA examinations, 
particularly during the August 1998 examination, after an 
extensive review of the veteran's claims folder, a VA 
examiner clearly noted that the veteran's knee disability and 
back disability are completely separate conditions, and that 
her knee disability does not result in stresses placed on her 
back.  Therefore, based upon the objective findings and the 
actual history, the physician reported that there was no 
clear relationship between the service connected disability 
and the claimed basis for her current back disability.

As the Court in Allen v. Brown, supra, made clear, secondary 
service connection on the basis of causation or aggravation 
requires both that the evidence show the service-connected 
disability caused or aggravated the nonservice connected 
disability and that there exists an identifiable quantum of 
increased disability attributable to that causation or 
aggravation.  Clearly, questions of both causation and as to 
whether there is an identifiable quantum of increased 
disability are matters upon which only those with medial 
expertise are competent to render an opinion.  

In this case, there is no medical evidence of record that 
establishes that the service-connected disability caused or 
aggravated the nonservice connected disability of L5, S1, 
disc disruption.  Accordingly, the veteran has not met her 
obligation to come forward with evidence of a causal nexus 
between a current back disability and the service connected 
disability.  Absent this element, her claim for service 
connection is not well grounded.  Where the claim is not well 
grounded, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).  




ORDER

Entitlement to service connection for a low back disorder as 
secondary to service-connected right knee disability is 
denied.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

